UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of Registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 (Name and address of agent for service) 1-415-265-7167 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: December 31, 2012 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS December 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS - 99.1%(a) COMMON STOCKS - 97.8%(a) Aerospace & Defense - 1.0% BE Aerospace, Inc.* $ The Boeing Co. Esterline Technologies Corporation* Hexcel Corp.* Honeywell International Inc. L-3 Communications Holdings, Inc. Northrop Grumman Corporation Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Triumph Group, Inc. United Technologies Corp. Air Freight & Logistics - 0.1% C. H. Robinson Worldwide, Inc. FedEx Corp. United Parcel Service, Inc. Cl B Airlines - 1.0% Alaska Air Group, Inc.* Allegiant Travel Co. China Southern Airlines Company Limited - SP-ADR Copa Holdings S.A. Delta Air Lines, Inc.* Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Ryanair Holdings PLC - SP-ADR Southwest Airlines Co. United Continental Holdings Inc.* US Airways Group, Inc.* Auto Components - 0.4% BorgWarner, Inc.* Johnson Controls, Inc. Tenneco Inc.* TRW Automotive Holdings Corp.* Automobiles - 0.4% Ford Motor Company General Motors Co.* Harley-Davidson, Inc. HONDA MOTOR CO., LTD - SP-ADR Tata Motors Ltd. - SP-ADR Tesla Motors, Inc.* TOYOTA MOTOR CORPORATION - SP-ADR Winnebago Industries, Inc.* Beverages - 1.9% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc.* Coca-Cola Enterprises Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Constellation Brands, Inc.* Cott Corp. Diageo plc - SP-ADR Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Monster Beverage Corporation* Biotechnology - 3.4% ACADIA Pharmaceuticals Inc.* Affymax Inc.* Alexion Pharmaceuticals, Inc.* Alkermes PLC*^ Amgen Inc. Arena Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* Biogen Idec Inc.* Celgene Corp.* Cubist Pharmaceuticals, Inc.* Dendreon Corp.* Elan Corporation plc - SP-ADR* Geron Corporation* Gilead Sciences, Inc.* Incyte Corp.* Infinity Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* Medivation Inc.* Onyx Pharmaceuticals, Inc.* Orexigen Therapeutics Inc.* Peregrine Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Prothena Corp. PLC* Regeneron Pharmaceuticals, Inc.* Sarepta Therapeutics, Inc.* Savient Pharmaceuticals Inc.* Seattle Genetics, Inc.* United Therapeutics Corporation* Building Products - 0.7% American Woodmark Corporation* Fortune Brands Home & Security Inc.* Lennox International Inc. Masco Corp. Owens Corning Inc.* Quanex Building Products Corporation USG Corporation* Capital Markets - 1.4% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. The Carlyle Group E*Trade Financial Corp.* Financial Engines, Inc.* The Goldman Sachs Group, Inc. Invesco Limited Janus Capital Group Inc. Jefferies Group, Inc. Legg Mason, Inc. Morgan Stanley Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. SEI Investments Co. TD Ameritrade Holding Corp. Triangle Captial Corporation UBS AG Virtus Investment Partners Inc.* Waddell & Reed Financial, Inc. Chemicals - 3.1% Agrium Inc. Air Products and Chemicals, Inc. Airgas, Inc. Bayer AG - SP-ADR Chemtura Corporation* The Dow Chemical Company E.I. du Pont de Nemours and Company Eastman Chemical Co. Ecolab Inc. FMC Corporation W.R. Grace & Co.* Huntsman Corporation International Flavors & Fragrances Inc. Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* LyondellBasell Industries N.V. Monsanto Company The Mosaic Company NewMarket Corporation Olin Corp. PolyOne Corporation Potash Corporation of Saskatchewan Inc. PPG Industries, Inc. RPM International, Inc. Sigma-Aldrich Corp. Sociedad Quimica y Minera de Chile S.A. - SP-ADR Stepan Company The Valspar Corp. Commercial Banks - 1.1% Bank of Montreal Barclays PLC - SP-ADR BB&T Corp. Canadian Imperial Bank of Commerce CapitalSource Inc. Citizens Republic Bancorp, Inc.* East West Bancorp, Inc. Fifth Third Bancorp HDFC Bank Ltd. - ADR HSBC Holdings plc - SP-ADR Hudson City Bancorp, Inc. Huntington Bancshares Inc. ICICI Bank Limited - SP-ADR KeyCorp Mercantile Bank Corporation Regions Financial Corp. Royal Bank of Scotland Group plc - SP-ADR* SunTrust Banks, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc.* The Toronto-Dominion Bank Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies - 0.8% Acco Brands Corporation* The ADT Corporation Avery Dennison Corporation Cintas Corp. Consolidated Graphics, Inc.* Copart, Inc.* Corrections Corporation of America A.T. Cross Company* R.R. Donnelley & Sons Company The Geo Group Inc. KAR Auction Services Inc. Manpower, Inc. Herman Miller, Inc. PHH Corporation* RINO International Corp.* Rollins, Inc. Steelcase Inc. Waste Management, Inc. Communications Equipment - 2.4% Acme Packet, Inc.* Aruba Networks Inc.* Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc. F5 Networks, Inc.* Finisar Corp.* Harris Corp. InterDigital, Inc. Ituran Location and Control Ltd. JDS Uniphase Corp.* Juniper Networks, Inc.* Loral Space & Communications Inc. NETGEAR, Inc.* Nokia Oyj - SP-ADR Polycom, Inc.* Procera Networks, Inc.* QUALCOMM, Inc. RADWARE Ltd.* Research In Motion Limited* Riverbed Technology, Inc.* Ruckus Wireless Inc.* Telefonaktiebolaget LM Ericsson - SP-ADR Ubiquiti Networks Inc. ViaSat, Inc.* Computers & Peripherals - 5.9% Apple Inc. Dell Inc. EMC Corp.* Fusion-io Inc.* Hewlett-Packard Company International Business Machines Corp. Lexmark International, Inc. NetApp, Inc.* SanDisk Corp.* Seagate Technology PLC STEC Inc.* Teradata Corp.* Western Digital Corp. Construction & Engineering - 0.6% Chicago Bridge & Iron Company N. V.NYS Fluor Corp. Foster Wheeler AG* Granite Construction Incorporated Jacobs Engineering Group Inc.* The Shaw Group Inc.* Construction Materials - 0.1% James Hardie Industries Plc -SP-ADR Texas Industries, Inc.* Vulcan Materials Company Consumer Finance - 0.4% American Express Co. Capital One Financial Corp. Discover Financial Services Consumer Services - Diversified - 0.1% Coinstar, Inc.* Sotheby's Containers & Packaging - 0.4% AEP Industries Inc.* Ball Corp. Boise, Inc. Crown Holdings, Inc.* Owens-Illinois, Inc.* Packaging Corp of America Rock-Tenn Company Electrical Equipment - 0.9% The Babcock & Wilcox Co. Eaton Corp. PLC Emerson Electric Co. Hubbell Incorporated Cl B Roper Industries, Inc. Sensata Technologies Holding N.V.* A.O. Smith Corp. Solarcity Corporation* Electronic Equipment, Instruments & Components - 0.8% Agilent Technologies, Inc. Amphenol Corporation Corning Incorporated Flextronics International Ltd.* InvenSense Inc.* Itron, Inc.* Jabil Circuit, Inc. Littelfuse, Inc. Molex Inc. Nam Tai Electronics, Inc. OSI Systems, Inc.* Sanmina-SCI Corp.* Tech Data Corp.* Trimble Navigation Ltd.* Universal Display Corporation* Energy Equipment & Services - 1.4% Atwood Oceanics, Inc.* Cameron International Corp.* CGG-Veritas - SP-ADR* Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc.* Ensco PLC FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Hercules Offshore, Inc.* Lufkin Industries, Inc. Nabors Industries Ltd.* National-Oilwell Varco Inc. Newpark Resources, Inc.* Noble Corporation Oceaneering International, Inc. Parker Drilling Co.* Patterson-UTI Energy, Inc. Rowan Companies plc* Schlumberger Ltd. Tenaris S.A. - ADR Transocean Ltd. Financial Services - Diversified - 0.8% Bank of America Corp. Citigroup Inc. CME Group Inc. JPMorgan Chase & Co. KKR Financial Holdings LLC Leucadia National Corporation Moody's Corporation The NASDAQ OMX Group, Inc. NewStar Financial, Inc.* NYSE Euronext Food & Staples Retailing - 1.6% Costco Wholesale Corp. CVS Caremark Corporation The Kroger Co. PriceSmart, Inc. SUPERVALU Inc. Sysco Corporation United Natural Foods, Inc.* Walgreen Company Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 1.6% Annie's, Inc.* B & G Foods Inc. Bunge Limited Campbell Soup Company Chiquita Brands International, Inc.* ConAgra Foods, Inc. Dean Foods Company* General Mills, Inc. Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc.* H.J. Heinz Company The Hershey Company Inventure Foods, Inc.* J & J Snack Foods Corp. Kellogg Company Kraft Foods Group, Inc. McCormick & Company, Inc. Mead Johnson Nutrition Company The J.M. Smucker Co. SunOpta Inc.* Tyson Foods, Inc. Unilever PLC - SP-ADR Health Care Equipment & Supplies - 2.3% Align Technology, Inc.* C.R. Bard, Inc. Baxter International Inc. Becton, Dickinson and Company Boston Scientific Corporation* Covidien PLC Cyberonics, Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Endologix, Inc.* Haemonetics Corporation* Hologic, Inc.* ICU Medical, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* MAKO Surgical Corp.* Medtronic, Inc. ResMed Inc. Sirona Dental Systems, Inc.* The Spectranetics Corporation* St. Jude Medical, Inc. Stryker Corp. Symmetry Medical Inc.* Varian Medical Systems, Inc.* Health Care Providers & Services - 1.9% Aetna Inc. Air Methods Corporation AmerisourceBergen Corporation AMN Healthcare Services, Inc.* BioScrip, Inc.* CIGNA Corp. Community Health Systems Inc. DaVita, Inc.* Express Scripts Holding Company* Fresenius Medical Care AG & Co. KGaA - ADR HCA Holdings, Inc. Health Management Associates, Inc.* Health Net Inc.* HEALTHSOUTH Corp.* Humana Inc. Laboratory Corporation of America Holdings* Magellan Health Services, Inc.* McKesson Corp. Molina Healthcare Inc.* MWI Veterinary Supply, Inc.* Patterson Companies Inc. Quest Diagnostics Inc. Henry Schein, Inc.* Tenet Healthcare Corp.* Universal Health Services, Inc. Cl B WellPoint, Inc. Health Care Technology - 0.3% athenahealth Inc.* Cerner Corp.* HealthStream, Inc.* MedAssets Inc.* Omnicell, Inc.* Home Building - 1.5% D.R. Horton, Inc. Hovnanian Enterprises, Inc. Cl A* KB Home Lennar Corp. Meritage Homes Corporation* Pulte Group Inc.* The Ryland Group, Inc. Standard Pacific Corp.* Toll Brothers, Inc.* Hotels, Restaurants & Leisure - 5.3% BJ's Restaurants Inc.* Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Carnival Corp. The Cheesecake Factory Inc. Chipotle Mexican Grill, Inc.* Cracker Barrel Old Country Store, Inc. Ctrip.com International, Ltd. - ADR* Darden Restaurants, Inc. Denny's Corp.* DineEquity, Inc.* Domino's Pizza, Inc. Dunkin' Brands Group Inc. Home Inns & Hotels Management, Inc. - ADR* InterContinental Hotels Group PLC - ADR International Game Technology Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp. LIFE TIME FITNESS, Inc.* Luby's, Inc.* Marriott International Inc. Marriott Vacations Worldwide Corporation* McDonald's Corp. Melco Crown Entertainment Ltd. - ADR* MGM Resorts International* Panera Bread Co.* Papa John's International, Inc.* Royal Caribbean Cruises Ltd. Ruth's Hospitality Group Inc.* SHFL entertainment, Inc.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 1.6% Garmin Ltd. iRobot Corporation* Jarden Corporation La-Z-Boy Inc. Leggett & Platt, Incorporated M.D.C. Holdings, Inc. Mohawk Industries, Inc.* Newell Rubbermaid Inc. SodaStream International Ltd.* Stanley Black & Decker Inc. Tempur-Pedic International Inc.* Tupperware Brands Corp. Whirlpool Corporation Household Products - 0.5% Church & Dwight Co., Inc. The Clorox Company Colgate-Palmolive Co. Energizer Holdings, Inc. Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.5% 3M Co. General Electric Company Koninklijke Philips Electronics N.V. NYS McDermott International, Inc.* Siemens AG - SP-ADR Textron Inc. Insurance - 2.3% ACE Limited Aflac, Inc. The Allstate Corporation Ambac Financial Group, Inc.* American International Group, Inc.* Arch Capital Group Ltd.* W.R. Berkley Corporation Berkshire Hathaway Inc. Cl B* The Chubb Corporation CNO Financial Group, Inc. eHealth, Inc.* Everest Re Group, Ltd. Fidelity National Financial, Inc. First American Financial Corporation Genworth Financial Inc.* The Hartford Financial Services Group, Inc. Homeowners Choice, Inc. Markel Corporation* Marsh & McLennan Companies, Inc. MBIA Inc.* MetLife, Inc. Prudential Financial, Inc. Stewart Information Services Corporation Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 3.2% Amazon.com, Inc.* Expedia, Inc. Groupon, Inc.* HSN, Inc. Liberty Interactive Corporation* Liberty Ventures Group* Netflix Inc.* Overstock.com, Inc.* Priceline.com Inc.* TripAdvisor Inc.* Internet Software & Services - 5.2% Akamai Technologies, Inc.* Baidu, Inc. - SP-ADR* BroadVision, Inc.* eBay Inc.* Equinix, Inc.* Facebook Inc.* Google Inc.* IAC/InterActiveCorp Internet Initiative Japan Inc. - SP-ADR j2 Global, Inc. LinkedIn Corporation* Liquidity Services Inc.* MercadoLibre Inc. Monster Worldwide, Inc.* NIC Inc. OpenTable, Inc.* Rackspace Hosting, Inc.* Rediff.com India Limited - ADR* SINA Corporation* Sohu.com Inc.* Support.com Inc.* Synacor Inc.* Travelzoo Inc.* ValueClick, Inc.* VeriSign, Inc.* VistaPrint N.V.* WebMD Health Corp.* Yahoo! Inc.* Yelp Inc.* Youku Tudou Inc.* Zillow, Inc.* IT Services - 3.3% Accenture PLC Acxiom Corporation* Alliance Data Systems Corporation* Automatic Data Processing, Inc. Cognizant Technology Solutions Corp.* Computer Sciences Corporation CSG Systems International, Inc.* DST Systems, Inc. Exlservice Holdings Inc.* Fidelity National Information Services, Inc. Fiserv, Inc.* Gartner, Inc.* InterXion Holding N.V.* Iron Mountain Incorporated Mastercard, Inc. MAXIMUS, Inc. NeuStar, Inc.* Paychex, Inc. Sapient Corp.* Total System Services, Inc. Vantiv, Inc.* VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products - 0.1% Eastman Kodak Co.* Smith & Wesson Holding Corporation* Sturm, Ruger & Company, Inc. Life Sciences Tools & Services - 0.8% Affymetrix, Inc.* Bruker Corp.* Cambrex Corp.* Complete Genomics Inc.* Illumina, Inc.* Life Technologies Corporation* Mettler-Toledo International Inc.* Parexel International Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.* Machinery - 3.3% 3D Systems Corporation* AGCO Corporation* Alamo Group Inc. Barnes Group Inc. Briggs & Stratton Corporation Caterpillar Inc. CNH Global N.V. Crane Co. Cummins Inc. Danaher Corporation Deere & Co. Donaldson Company, Inc. Dover Corporation FreightCar America Inc. Gardner Denver Inc. IDEX Corporation Illinois Tool Works Inc. Ingersoll-Rand PLC Joy Global Inc. Kennametal Inc. KUBOTA CORPORATION - SP-ADR Manitex International Inc.* Mueller Water Products, Inc. Nordson Corporation PACCAR Inc. Pall Corp. Parker Hannifin Corp. Snap-On, Inc. Tennant Company Terex Corp.* Titan International, Inc. The Toro Co. Valmont Industries, Inc. Wabtec Corporation Media - 3.5% Belo Corp. CBS Corp. Cl B Non-Voting Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp. The Walt Disney Co. Focus Media Holding Limited - ADR Gannett Co., Inc. Grupo Televisa, S.A.B. - SP-ADR IMAX Corp.* The Interpublic Group of Companies, Inc. Lamar Advertising Company* Liberty Global, Inc.* Liberty Media Corporation* Live Nation Entertainment, Inc.* The McGraw-Hill Companies, Inc. Morningstar, Inc. The New York Times Company* News Corp. Cl B Omnicom Group Inc. Scripps Networks Interactive Sirius XM Radio Inc.* Time Warner Cable Inc. Time Warner Inc. Viacom Inc. Cl B Virgin Media Inc. Metals & Mining - 1.7% Agnico-Eagle Mines Limited AK Steel Holding Corporation Allegheny Technologies, Inc. ArcelorMittal NYS AuRico Gold Inc.* Barrick Gold Corporation BHP Billiton Limited - SP-ADR Cliffs Natural Resources Inc. Coeur d' Alene Mines Corp.* Eldorado Gold Corporation Freeport-McMoRan Copper & Gold Inc. Golden Star Resources Ltd.* Harmony Gold Mining Company Limited - SP-ADR Hecla Mining Co. Kinross Gold Corp. Mechel - SP-ADR Molycorp, Inc.* New Gold Inc.* Newmont Mining Corporation NovaGold Resources Inc.* Nucor Corporation Paramount Gold and Silver Corporation* Pilot Gold Inc.*^ Randgold Resources Ltd. - ADR Rare Element Resources Ltd.*^ Reliance Steel & Aluminum Co. Rio Tinto PLC - SP-ADR Royal Gold, Inc. RTI International Metals, Inc.* Silver Standard Resources Inc.* Silver Wheaton Corp. Steel Dynamics, Inc. Stillwater Mining Company* Taseko Mines Ltd.* Teck Resources Ltd. Cl B United States Steel Corporation Vale SA - SP-ADR Walter Energy, Inc. Yamana Gold Inc. Multiline Retail - 0.7% Dillard's, Inc. Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. J.C. Penney Company, Inc. Saks, Inc.* Sears Canada Inc. Sears Holdings Corporation* Target Corp. Multi-Utilities - 0.1% Dominion Resources, Inc. NiSource Inc. Oil, Gas & Consumable Fuels - 2.9% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Arch Coal, Inc. Cabot Oil & Gas Corporation Calumet Specialty Products Partners, L.P. Canadian Natural Resources Ltd. Carrizo Oil & Gas, Inc.* Cenovus Energy Inc. Cheniere Energy Inc.* Chevron Corporation Clean Energy Fuels Corporation* CNOOC Limited - ADR ConocoPhillips Continental Resources, Inc.* Denbury Resources Inc.* Enbridge Inc. Hess Corp. HollyFrontier Corporation Ivanhoe Energy, Inc.* James River Coal Company* Kodiak Oil & Gas Corp.* Marathon Oil Corp. Marathon Petroleum Corporation Occidental Petroleum Corp. Peabody Energy Corp. PetroChina Company Ltd. Petroleo Brasileiro S.A. - ADR Phillips 66 Pioneer Natural Resources Co. Range Resources Corp. Rentech, Inc. SandRidge Energy Inc.* Suncor Energy, Inc. Tesoro Corp. TransGlobe Energy Corp.* Valero Energy Corp. Western Refining, Inc. Whiting Petroleum Corp.* The Williams Companies, Inc. Paper & Forest Products - 0.7% P.H. Glatfelter Co. International Paper Co. Louisiana-Pacific Corp.* MeadWestvaco Corporation Personal Products - 0.2% Herbalife, Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nutrisystem, Inc. Revlon, Inc.* Weight Watchers International, Inc. Pharmaceuticals - 2.8% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - SP-ADR Bristol-Myers Squibb Company Dr. Reddy's Laboratories Limited - ADR Forest Laboratories, Inc.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson Eli Lilly and Co. The Medicines Company* Merck & Co., Inc. Mylan, Inc.* Novartis AG - ADR Novo Nordisk A/S - SP-ADR Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc. Sanofi - ADR SciClone Pharmaceuticals, Inc.* Shire PLC- ADR Valeant Pharmaceuticals International, Inc.* ViroPharma Inc.* VIVUS Inc.* Warner Chilcott PLC Watson Pharmaceuticals, Inc.* Professional Services - 0.5% Equifax Inc. IHS Inc.* On Assignment, Inc.* Robert Half International, Inc. Verisk Analytics, Inc.* Real Estate Management & Development - 0.1% CBRE Group, Inc.* The St. Joe Company* Road & Rail - 1.9% Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway Limited Genesee & Wyoming Inc.* Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern Norfolk Southern Corporation Old Dominion Freight Line, Inc.* Ryder Systems, Inc. Union Pacific Corp. Zipcar, Inc.* Semiconductors & Semiconductor Equipment - 2.1% Advanced Micro Devices, Inc.* Altera Corporation Applied Materials, Inc. Applied Micro Circuits Corporation* ARM Holdings plc - SP-ADR ASML Holding N.V. NYS Atmel Corporation* Avago Technologies Ltd. Broadcom Corp. Cavium Inc.* Cirrus Logic, Inc.* Cree, Inc.* Cymer, Inc.* Entegris Inc.* EZchip Semiconductor Ltd.* Fairchild Semiconductor International, Inc.* Integrated Device Technology, Inc.* Intel Corporation KLA-Tencor Corp. Kulicke and Soffa Industries, Inc.* Lam Research Corporation* Lattice Semiconductor Corp.* Linear Technology Corporation LSI Corp.* LTX-Credence Corporation* Maxim Integrated Products, Inc. Mellanox Technologies Ltd.* Micron Technology, Inc.* MIPS Technologies, Inc.* NVIDIA Corp. NXP Semiconductors N.V.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* PDF Solutions, Inc.* RF Micro Devices, Inc.* Skyworks Solutions, Inc.* Spreadtrum Communications Inc. - ADR SunPower Corporation* Taiwan Semiconductor Manufacturing Company Ltd. - SP-ADR Teradyne, Inc.* Texas Instruments Incorporated TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Software - 4.4% Adobe Systems Inc.* Autodesk, Inc.* CA, Inc. Cadence Design Systems, Inc.* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* CommVault Systems, Inc.* Compuware Corp.* Ebix, Inc. Electronic Arts Inc.* ePlus inc. FactSet Research Systems Inc. Fair Isaac Corp. Fortinet Inc.* Glu Mobile Inc.* Jack Henry & Associates, Inc. Informatica Corp.* Intuit Inc. Mentor Graphics Corporation* Microsoft Corp. NetSuite Inc.* Nuance Communications, Inc.* Oracle Corp. Progress Software Corporation* QLIK Technologies Inc.* Quality Systems, Inc. Red Hat, Inc.* Rosetta Stone, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR Solarwinds, Inc.* Sourcefire Inc.* Symantec Corp.* Synopsys, Inc.* TIBCO Software Inc.* TiVo Inc.* Tyler Technologies, Inc.* The Ultimate Software Group, Inc.* Virnetx Holding Corporation* VMware Inc.* Wave Systems Corp.* Zynga Inc. Cl A* Solar - 0.3% First Solar, Inc.* JA Solar Holdings Co., Ltd. - ADR* LDK Solar Company Ltd. - ADR* Suntech Power Holdings Company, Ltd. - ADR* Specialty Retail - 6.3% Abercrombie & Fitch Co. American Eagle Outfitters, Inc. AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.* (b) – Cabela's Incorporated* CarMax, Inc.* Chico's FAS, Inc. The Children's Place Retail Stores, Inc.* Coldwater Creek, Inc.* Dick's Sporting Goods, Inc. DSW, Inc. Express, Inc.* The Finish Line, Inc. Five Below, Inc.* Foot Locker, Inc. Francesca's Holdings Corporation* GameStop Corporation The Gap, Inc. Group 1 Automotive, Inc. Guess?, Inc. Hibbett Sports Inc.* The Home Depot, Inc. Limited Brands, Inc. Lithia Motors, Inc. Lowe's Companies, Inc. Lumber Liquidators Holdings, Inc.* Mattress Firm Holding Corp.* Office Depot, Inc.* OfficeMax Inc. O'Reilly Automotive, Inc.* PetSmart, Inc. Pier 1 Imports, Inc. Rent-A-Center, Inc. Ross Stores, Inc. Select Comfort Corporation* The Sherwin-Williams Co. Sonic Automotive, Inc. Staples, Inc. Tiffany & Co. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.* Vitamin Shoppe, Inc.* Williams-Sonoma, Inc. Zale Corporation* Telecommunication Services - Diversified - 0.6% 8x8, Inc.* AT&T Inc. BT Group plc - SP-ADR H.K. City Telecom Ltd. - ADR Level 3 Communications, Inc.* magicJack VocalTec Ltd.* tw telecom inc.* Windstream Corporation Telecommunication Services - Wireless - 1.4% Crown Castle International Corp.* Leap Wireless International, Inc.* MetroPCS Communications, Inc.* Mobile TeleSystems - SP-ADR NII Holdings Inc.* Rogers Communications, Inc. Cl B SBA Communications Corporation* Sprint Nextel Corp.* Textiles, Apparel & Luxury Goods - 2.6% Coach, Inc. Crocs, Inc.* Deckers Outdoor Corporation* Fifth & Pacific Companies, Inc.* Fossil, Inc.* Gildan Activewear Inc. Iconix Brand Group, Inc.* Joe's Jeans, Inc.* Lululemon Athletica Inc.* Luxottica Group SpA - ADR Steven Madden, Ltd.* Michael Kors Holdings Ltd.* Movado Group, Inc. NIKE, Inc. Cl B PVH Corp. Ralph Lauren Corporation Skechers U.S.A., Inc.* Under Armour, Inc.* VF Corp. Thrifts & Mortgage Finance - 0.1% Nationstar Mortgage Holdings, Inc.* Ocwen Financial Corporation* Trading Companies & Distributors - 0.5% Fastenal Co. W.W. Grainger, Inc. Titan Machinery, Inc.* TransDigm Group, Inc. United Rentals, Inc.* Transportation Infrastructure - 0.0% Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR Total common stocks (cost $143,269,241) PUBLICLY TRADED PARTNERSHIPS - 0.1%(a) Chemicals - 0.1% Rentech Nitrogen Partners LP Oil, Gas & Consumable Fuels - 0.0% Linn Energy LLC Total publicly traded partnerships (cost $112,484) REITS - 0.9%(a) Real Estate Investment Trusts - 0.9% American Tower Corp. CubeSmart Extra Space Storage Inc. OMEGA Healthcare Investors, Inc. Post Properties, Inc. Potlatch Corporation Rayonier Inc. Simon Property Group, Inc. Sovran Self Storage, Inc. Tanger Factory Outlet Centers, Inc. Ventas, Inc. Western Asset Mortgage Capital Corp. Weyerhaeuser Company Total REITS (cost $1,401,396) WARRANTS - 0.0%(a) American International Group, Inc.*, Expiration Date - 01/19/21, Exercise Price - $45.00 Total warrants (cost $47,259) PREFERRED STOCKS - 0.3%(a) Beverages - 0.3% Companhia de Bebidas das Americas Preferred - SP-ADR Total preferred stocks (cost $367,120) Total investments - 99.1% (cost $145,197,500) Cash and receivables, less liabilities - 0.9%(a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ^ Passive Foreign Investment Company (PFIC) (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors and is classified as level 3.As of December 31, 2012, the value of this security was $0 which represents 0.0% of total net assets. ADR - Unsponsored American Depositary Receipt AG - German Corporation A/S - Danish Company KGaA - German Master Limited Partnership LP - Limited Partnership N.V. - Dutch Public Limited Liability Co. NYS - New York Registered Shares PLC - Public Limited Company S.A. - Sociedad Anónima S.A.B. de C.V. - Sociedad Anónima Bursetil de Capital Variable SP - ADR - Sponsored American Depositary Receipt SpA - Italian Corporation The Global Industry Classification Standard ("GICS®") was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2012, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2012, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Publicly Traded Partnerships REITS Warrants Preferred Stocks Total Level 1 Level 2 – Level 3 –Common Stocks 0 Total $ ^ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2012. ^Please refer to the Schedule of Investments to view common stocks, publicly traded partnerships and preferred stocks segregated by industry type. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act(17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a- 3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, President Date 02/22/13 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, President Date 02/22/13 By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, Treasurer Date 02/22/13
